DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 34, 38-41, 45-46, 48-49, 52, 54 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2014/0066532) as evidenced by Barton (Barton, Allan M.F. (1991). CRC Handbook of Solubility Parameters and Other Cohesion Parameters, Second Edition. CRC Press.). 
Combs teaches a method for producing closed-cell foam boards, the method comprising: providing an A-side reactant stream comprising polymeric MDI; providing a B-side reactant stream that includes an aromatic polyester polyol, a hydrocarbon blowing agent such as n-pentane or isopentane (which are acyclic pentanes), water, and other additives; and mixing the A-side and B-side reactant streams to produce a foam-forming composition (See [0001]; [0030]-[0060]; [0066]-[0072]). The other additives may include acetone and methyl formate (See [0046]), which both have a boiling point less than 150°C and a Hansen Solubility Parameter (δt) greater than 17 MPa0.5 and which are a ketone and an ester, respectively. Combs teaches that surfactants may be included (See [0062]) in amounts within the claimed range of 1-5 parts by weight (pbw) relative to 100 pbw polyol (See Table 1). For instance, Example 1 includes 2.4 pbw surfactant (as B 8465) per 100 pbw polyol. Combs teaches that flame retardants may be included (See [0061]; [0084]-[0086]) in amounts within the claimed range of 5-30 pbw per 100 pbw polyol (See Table 1). For instance, Example 1 includes 15 pbw flame retardant (as TEP) per 100 pbw polyol. Combs teaches that the B-side reactant stream may include water in amounts less than 0.8 wt% (See [0047]; [0060]). Combs teaches that alkali metal salts, such as potassium octoate and acetate, may be included in the B-side reactant stream (See [0062]). Regarding the density of the foam, 3; Tables 1 and 2). Combs also teaches index values which meet the instantly claimed ranges (See [0015]; Tables 1 and 2). Furthermore, even if Combs did not teach the instantly claimed properties, the method of Combs combines identical ingredients in the claimed amounts in the same manner as the instant invention, so it is reasonable to conclude that the resulting product would possess the same properties such as density and index.
Regarding the limitations “from about 12 to about 40 parts by weight of a physical blowing agent mixture”, it would have been obvious to one of ordinary skill in the art at the time of filing to include pentane and an additive in such an amount. Combs teaches in paragraphs [0036], [0045], and [0051] that the foam forming mixture can contain up to 5% by weight of one or more hydrocarbon compounds with an LEL of less than 2% (which includes pentane). Combs also teaches additives present in amounts of up to 2% by weight (See [0046]-[0047]; [0050]-[0051]). Combs goes on to teach that the foam forming mixture can contain 10% to 40% polyol by weight based on the total weight of the foam forming mixture (See [0057]). These teachings, when taken together, show that the physical blowing agent mixture may be present in amounts of up to 70 parts by weight hydrocarbon per 100 parts by weight polyol (10% polyol by total weight and 7% physical blowing agent mixture as 5% hydrocarbon and 2% additive by total weight). Many values in the ranges of Combs meet the instantly claimed amounts. For example, if the foam forming mixture contains 3% pentane by weight, 1% additive, and 20% polyol by weight, there are 20 parts by weight physical blowing agent mixture per 100 parts by weight polyol.  The applicant has merely selected amounts of pentane and additive that lie squarely within the ranges taught by Combs. This selection of hydrocarbon compounds and their amounts for a foam forming mixture is a routine matter for one of ordinary skill in the art and does not patentably distinguish the instant claims from the invention of Combs. Applicant has not demonstrated that the particular amounts of pentane and additive provide an unexpected result.

While Combs does not expressly disclose the δt values for the additives, these parameters are inherent to the additives used and are known in the art. Barton teaches that acetone has a δt value of about 20 MPa0.5 (See Tables 16, 16a, and 21) and that methyl formate has a δt value of 20.7 MPa0.5 (See Table 16).
Regarding the molar percentage of blowing agent additive based on the total moles of blowing agent mixture, Combs discloses ranges for the amounts of blowing agent additive and blowing agent which satisfy the instantly claimed relationship. Specifically, Combs teaches that acetone or methyl formate may be present in amounts up to 2% by weight (See [0046]-[0047]; [0050]-[0051]) and that n-pentane may be present in amounts less than 5% by weight (See [0045]; [0049]-[0051]; [0058]). These ranges overlap the instantly claimed range. For example, 1% acetone by weight and 3% n-pentane lie within these ranges. For 100g total mass, 1g acetone and 3g n-pentane would be present. This equates to 0.0172 moles acetone (1g/58.08g/mol) and 0.0416 moles n-pentane (3g/72.15g/mol), which is about 29 mole % acetone relative to the total moles of acetone and n-pentane, which meets the ranges in claims 34, 45, 46, 51 and 52. It would have been obvious to one of ordinary skill in the prior art to use amounts within the ranges disclosed by Combs. Therefore a prima facie case of obviousness exists since the ranges of Combs overlap the instantly claimed ranges.
Regarding claim 38, Combs provides examples which include specific amounts of blowing agent additives and polyol which satisfy the limitation wherein there are at least 0.9 parts by weight blowing agent additive per 100 parts by weight polyol (See [0074]; Tables 1 and 2). For instance, example 3 teaches 2.09 parts by weight methyl formate (MF) and 25.87 parts by weight polyol, which is equal to 8 parts by weight MF per 100 parts by weight polyol (2.09/25.87 = 0.08, or 8/100). Other examples in Tables 1 and 2 also satisfy the claimed relationship.

Regarding claim 40, Combs teaches index values and densities which meet the instantly claimed ranges (See [0015]; [0042]; Tables 1 and 2). Furthermore it would have been obvious to one of ordinary skill in the prior art to select specific amounts of each ingredient to get a desired density and index value in the claimed range. Combs teaches that it is within ordinary skill in the art to select ingredient amounts to arrive at particular properties in the final composite (See [0046]). One of ordinary skill in the art would readily be able to select such ingredients to arrive at a product having desired values for density and index.
Regarding claim 41, the δt values for acetone and methyl formate discussed above also meet the range of claim 41.
Regarding claims 48-49, Combs teaches that blowing agent additives may include ketones, such as acetone, or esters, such as methyl formate (See [0046]).
Regarding the amount of water relative to the amount of polyol in claims 51-52 and 54, Combs discloses ranges for the amounts of water and polyol which satisfy the instantly claimed relationship. Specifically, Combs teaches that water may be present in amounts up to 1% by weight (See [0040]; [0047]) and that polyols are included in amounts from 10-40% by weight (See [0057]). These ranges overlap the instantly claimed range. For example, 0.1 wt % water and 25 wt% polyol would be 0.4 parts by weight water per 100 parts by weight polyol, which meets all the instantly claimed ranges. Therefore a prima facie case of obviousness exists since the ranges of Combs overlap the instantly claimed ranges.
.

Claims 35, 36, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2014/0066532) as evidenced by Barton (Barton, Allan M.F. (1991). CRC Handbook of Solubility Parameters and Other Cohesion Parameters, Second Edition. CRC Press.) as applied to the claims above, and further in view of Gluck (US 4,572,865).
Combs teaches a method for producing foam boards, as detailed above. Combs teaches that the foam boards may be formed in a laminator (See [0072]).
Combs does not expressly disclose the steps of exposing the reaction mixture to heat and depositing the reaction mixture on a facer.
Gluck teaches a method of making a foam board, the method comprising: conveying a facing material on a production line, depositing a foam-forming mixture on the facing material, and heating the foam-forming mixture and facing material to form a board (See Abstract; Figures; Summary of Invention). The facing material and foam-forming mixture of Gluck read on the instantly claimed facer and reaction mixture (or foam-forming mixture for claim 51), respectively.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of Gluck form the boards of Combs because Combs states that processes for producing foams are known to those skilled in the art and specifically points to the Gluck reference for such teachings (See [0066] of Combs).

Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2014/0066532) as evidenced by Barton (Barton, Allan M.F. (1991). CRC Handbook of Solubility Parameters and Other Cohesion Parameters, Second Edition. CRC Press.) as applied to the claims above, and further in view of Brandt (US 2006/0179749).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-36, 38-41, 45-46, 48-49, 51-52, and 54-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 13, 20, and 22-24 of copending Application No. 15/350,634 in view of Combs (US 2014/0066532). The claims are not identical but contain similar subject matter with only minor differences. Any differences in the claims are taught by Combs and would have been obvious to one of ordinary skill in the art at the time of filing. 
This is a provisional nonstatutory double patenting rejection.

Claims 34-36, 38-41, 45-46, 48-49, 51-52, and 54-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-12, 14-18, 23 and 25-27 of copending Application No. 15/602,852 in view of Combs (US 2014/0066532). The claims are not identical but contain similar subject matter with only minor differences. Any differences in the claims are taught by Combs and would have been obvious to one of ordinary skill in the art at the time of filing. 
This is a provisional nonstatutory double patenting rejection.

s 34-36, 38-41, 45-46, 48-49, 51-52, and 54-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15, and 18-19 of copending Application No. 15/925,592 in view of Combs (US 2014/0066532). The claims are not identical but contain similar subject matter with only minor differences. Any differences in the claims are taught by Combs and would have been obvious to one of ordinary skill in the art at the time of filing.  
This is a provisional nonstatutory double patenting rejection.

Claims 34-36, 38-41, 45-46, 48-49, 51-52, and 54-58  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-15, 17-19, and 23-24 of copending Application No. 16/326,394 in view of Combs (US 2014/0066532). The claims are not identical but contain similar subject matter with only minor differences. Any differences in the claims are taught by Combs and would have been obvious to one of ordinary skill in the art at the time of filing. 
This is a provisional nonstatutory double patenting rejection.

Claims 34-36, 38-41, 45-46, 48-49, 51-52, and 54-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 9, 14-15, 17-20, 24-25, 28-31, and 40-42 of copending Application No. 16/492,487 in view of Combs (US 2014/0066532). The claims are not identical but contain similar subject matter with only minor differences. Any differences in the claims are taught by Combs and would have been obvious to one of ordinary skill in the art at the time of filing. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but are not persuasive.

Applicant argues that it would not have been obvious to include halogenated flame retardants in the method of Combs because Combs utilizes halogen-free flame retardants. This is not persuasive because although the Combs reference has a preference for non-halogenated flame retardants, the use of halogenated flame retardants is well-known and conventional in the art such that their use would have been obvious to one of ordinary skill in the art at the time of filing. 
Applicant argues that the Double Patenting rejections should be withdrawn because they are the only remaining rejections in the application. This is not persuasive, as the claims are also rejected under 35 U.S.C. 103, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746